FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of August 2012 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FþForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YesoNo o If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- English Translations of Registrant’s Reports filed withthe Israeli Securities Authority onAugust 13, 2012 in connection with the Registrant's Financial Results for the Second Quarter of 2012. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) By: /s/Yaron Elad Yaron Elad VP & CFO Dated:August 13, 2012 3 Elron Electronic Industries Ltd. ("Elron" or the "Company") English Translation of Quarterly Report for the Second Quarter of 2012 Part I Material Changes and Updates that Occurred in the Company's Business in the Three Months Ended June 30, 2012 Details according to Regulation 39A of the Israel Securities Regulations (Periodic and Immediate Reports), 1970 In this section: "Board of Directors Report" English Translation of Elron's Board of Directors Report for the Second Quarter of 2012, included in Part II of this report. "Financial Statements" English Translation of Elron's Interim Consolidated Financial Statements for the Six Months Ended June 30, 2012, included in Part III of this report. "20-F Annual Report" Elron's Annual Report for 2011 filed with the SEC on Form 20-F. The rest of the terms in this report shall have the meaning ascribed to them in the 20-F Annual Report, unless stated explicitly otherwise. As noted in its press release filed on Form 6-K with the SEC on March 13, 2012, in accordance with reporting requirements in Israel, Elron filed an annual report for 2011 in Hebrew with the Israeli Securities Authority ("ISA Annual Report"), simultaneously with its 20-F Annual Report. For the convenience of the Company's U.S. based shareholders, in translating Part I of this report from Hebrew to English, changes and updates are given in reference to the 20-F Annual Report, rather than its ISA Annual Report filed in Hebrew. The matters described below are in addition to the developments and changes that occurred in the second quarter of 2012, which were described in the 20-F Annual Report. This report contains forward-looking statements that involve risks and uncertainties. Such forward-looking statements may be identified by the words "anticipate", "believe", "estimate", "expect", "plan" and similar expressions. The Company's and group companies' actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including, but not limited to, those discussed in the Company's filings with the SEC from time to time. 1. Risk Factors Recent recommendations of the Israeli committee for increasing competitiveness in the economy may adversely affect our business Further to the 20-F Annual Report and Section 1.1 of Part I of the Quarterly Report for the First Quarter of 2012 regarding the recommendations of the committee for increasing competitiveness in the economy and the intentions to implement them in legislation, in July 2012, subsequent to the reporting date, the Israeli Parliament approved the first reading of the government Bill for promoting competitiveness and reducing concentration, which implements the majority of the committee's recommendations, and among other things, imposes restrictions and conditions regarding the holding of significant financial and non-financial companies (as defined in the Bill) by the same controlling shareholder and regarding a significant non-financial company holding a significant financial company; and imposes restrictions on the control over companies that are reporting corporations (as defined in the Israel Companies Law, 1999) in apyramid structure, by limiting the number of tiers to three tiers in existing structures (according to the Bill, Elron and Group Companies may be deemed as lower tier companies) and to two tiers for a new pyramid structure. In addition, the Bill includes provisions for strengthening the independence of the board of directors in public companies within a pyramid structure under certain circumstances. 2 The implementation of this Bill's provisions in legislation (for several of which transition periods of up to six years were determined) particularly those pertaining to companies included in a pyramid structure, if so approved, may have a material adverse effect on the Company, considering, among other things,restrictions on the structure of its holdings, its control of public companies, its ability to purchase or dispose of holdings in public companies and the value of its holdings in such companies, its ability to bring its private group companies to effect public offerings of shares, the industries in which it shall operate, and so forth. In addition, the implementation of these provisions in legislation may affect the control structure of the Company. 2. Item 4A – Information on the Company: History and Development of the Company Investments In the first half of 2012, Elron and RDC invested approximately $6.8 million in the Group Companies. For details on Elron's and RDC's investments see Section 1.4 of the Board of Directors Report and Note 3 to the Financial Statements. Supplement to Medingo Sale Agreement In May 2012, the entire $27 million deposit held in escrow in connection with the Medingo sale (mainly in order to secure possible indemnification obligations) was released to the selling shareholders, and the $19 million Immediate Consideration was paid to the selling shareholders, which pursuant to the supplement to the Medingo sale agreement signed in May 2012, was paid as final consideration in lieu of the selling shareholders' right to receive additional consideration of up to $40 million conditional upon Medingo achieving certain operational milestones. From the escrow deposit, Elron and RDC received approximately $2.7 million and $19.9 million, respectively. From the Immediate Consideration, Elron and RDC received approximately $1.4 million and $14.1 million, respectively. In respect of its share in the Immediate Consideration, Elron recorded a net gain of approximately $8.5 million in the second quarter of 2012. Furthermore, in the supplement to the sale agreement, it is stated that Roche informed Elron that Medingo is not expected to achieve the first of the said operational milestones, whose achievement would have entitled the selling shareholders to $15 million out of the Contingent Consideration. (For further details, see Note 3.G to the Financial Statements). 3 Negotiations for the Sale of Jordan Valley In May 2012, the Company announced, further to publications in the media, that negotiations are being conducted for the sale of Jordan Valley in consideration for cash and shares. The Company noted in its announcement that the amount of the consideration indicated in the said publications is incorrect. Up until now, no agreements have been reached and there is no assurance that a binding agreement will be signed between the parties. Sale of Starling's Business In May 2012, Starling's shares were delisted from trading. For additional details, see Note 3.A to the Financial Statements. Dividend Distribution by RDC In June 2012, RDC distributed a cash dividend to its shareholders in the amount of approximately $17.8 million. Elron's share in the dividend amounted to approximately $8.9 million and the balance was distributed to Rafael. Repayment of Debt by RDC In June 2012, RDC's entire debt to its shareholders (Elron and Rafael) in the amount of $6.5 million was prepaid, of which Elron's share amounted to $3.25 million (approximately $3.3 million including interest). Dividend Distribution by Elron In July 2012, subsequent to the reporting date, Elron distributed a cash dividend to its shareholders in the amount of $15 million (approximately $0.51 per share). Agreement for Investment and Sale of Shares of Aqwise In July 2012, subsequent to the reporting date, a transaction between Aqwise, its shareholders, and a third party was completed, whereby $4.5 million was invested in Aqwise, and in addition the third party acquired a portion of Aqwise's other shareholders' shares, including Elron. Upon completion of the transaction, Aqwise repaid its shareholders' loan (of which Elron's share was approximately $0.4 million), and Elron received approximately $1.5 million for the sale of a portion of its holding in Aqwise to the third party. Following completion of the transaction, Elron's holding in Aqwise's issued share capital decreased from approximately 34% to approximately 19.8% (from approximately 30% to approximately 18% on a fully diluted basis), and Elron is expected to record a net gain of approximately $4.0 million in the third quarter of 2012. (For further details, see Note 3.F to the Financial Statements). 4 New Investment in CartiHeal In July 2012, subsequent to the reporting date, Elron completed an initial investment of $2.5 million in CartiHeal (2009) Ltd. ("CartiHeal"), as part of a financing round led by U.M. Accelmed Medical Partners and Access Medical Ventures LLC. Following the investment, Elron holds approximately 23% of CartiHeal's issued share capital (approximately 20% on a fully diluted basis). Under the investment agreement, Elron and the other CartiHeal shareholders which participated in the financing round invested $5 million in CartiHeal, and were granted options to invest an additional $5 million (which include the options granted to Elron to invest an additional $2.5 million). (For further details see Note 3.K to the Financial Statements). Legal Proceedings See Note 4 of the Financial Statements. 3. Item 4B – Business Overview: Our Main Group Companies Given Imaging In August 2012, subsequent to the reporting date, Given Imaging reported that it completed its 885-patient PillCam COLON 2 clinical trial in support of a submission to the FDA for approval to market the PillCam COLON 2 in the United States. In Given Imaging's view, its analysis of data from the PillCam COLON 2 clinical trial supports an FDA submission to market the PillCam COLON 2 for visualization of the colon in patients who are unable to undergo colonoscopy or in cases of incomplete colonoscopies, rather than for general screening. Given Imaging plans to file the said submission during the fourth quarter of 2012. There is no assurance as to the timing or content of the expected submission. In addition, Given Imaging reported that it has completed its 72-patient PillCam COLON 2 trial in support of a submission to the Japanese regulatory authority ("PMDA") for approval to market the PillCam COLON 2 in Japan. The purpose of the trial was to evaluate the use of the PillCam COLON 2 for visualization of the gastrointestinal mucosa for diagnosis of colonic pathologies. Based on a preliminary review of the trial data, Given Imaging believes that the results support submission for the said use. Given Imaging plans to submit the trial results to PMDA during the fourth quarter of 2012. Given Imaging estimates that the potential market for the use of the PillCam COLON 2 described above to be approximately $1.7 billion, one-third of which are in the U.S. and one-third in Japan. 5 Given Imaging's abovementioned estimates and plans are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on Given Imaging's estimates of the development potential and business potential of the PillCam COLON 2, Given Imaging's intentions and strategy, and information existing in Given Imaging on the date of filing this report. These estimates, in all or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors which may affect this are the final summary of the results of the trials, failure to obtain regulatory approvals, inability to realize technologies and modifications in technologies, business plan, goals and/or strategy. BrainsGate In July 2012, subsequent to the reporting date, BrainsGate received FDA approval of its clinical trial protocol. As mentioned in the 20-F Annual Report, since June 2011, BrainsGate has been enrolling patients for its clinical trial in medical centers outside the United States, and had been conducting negotiations with the FDA in order to receive its agreement to the trial protocol and in order to begin patient enrollment in the United States. The said approval will allow BrainsGate to enroll patients for the clinical trial in the Unites States as well. To date BrainsGate has enrolled 180 patients in 57 medical centers outside the United States. BrainsGate estimates that the clinical trial will be completed during the fourth quarter of 2013, with the completion of the trial on approximately 450 patients. BrainsGate's estimates regarding the completion of the trial are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on BrainsGate's estimations of its development and business potential, BrainsGate's intentions and strategy, and information existing in BrainsGate on the date of filing this report. These estimates, in whole or in part, may not materialize, or may materialize in a manner materially different than expected, due to goals not being met, a lack of success in recruiting the large number of candidates necessary to complete the trial, trial results, inability to realize technologies, modifications in technologies, business plan, goals and/or strategy, or if any of the risks associated with the course of the trial and its results occurs. 6 In July 2012, the third and last installment in the amount of approximately $6.7 million of BrainsGate's financing round was advanced. Elron's share in this amount was approximately $2.4 million. Following the third installment, Elron's holding in BrainsGate's issued share capital increased to approximately 30% (compared with approximately 23% before the financing round), and to approximately 27% on a fully diluted basis (compared with approximately 21% before the financing round). For additional details see Note 3.E to the Financial Statements. Since its inception and until the date of filing this report, approximately $70 million have been invested in BrainsGate, of which Elron invested approximately $21 million. Pocared Further to the 20-F Annual Report, as part of the process of forming a solution for the sample processing procedure, Pocared currently estimates that it will begin sample collection in the first half of 2013. As a consequence, Pocared estimates that the trial will be completed during 2013, and not in the second half of 2012 as previously reported. Pocared's estimates regarding the sample collection and the completion of the trial are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on Pocared's estimations of its development and business potential, Pocared's intentions and strategy, and information existing in Pocared on the date of filing this report. These estimates, in all or in part, may not materialize, or may materialize in a manner materially different than expected, due to goals not being met, trial results, inability to realize technologies, modifications in technologies, business plan, goals and/or strategy, or if any of the risk factors associated with the course of the trial and its results take place. 7 4. Item 5 – Operating and Financial Review and Prospects Global Economic Status See Section 2.2 of the Board of Directors Report for details regarding the impact of the global economic status on the Company 5. Item 6A – Directors, Senior Management and Employees: Directors and Senior Management Directors See Section 3.1 of the Board of Directors Report regarding changes in the composition of the Company's board of directors. 6. Item 8A – Financial Information: Dividend Policy As of the date of filing this report, the Company does not have profits available for distribution in accordance with Section 302 of the Israeli Companies Law, 1999. 7. Item 10E – Additional Information: Taxation Trajtenberg Committee Further to the 20-F Annual Report regarding the Trajtenberg Committee's recommendations and regarding the Bill for Socio-Economic Change, which includes, among other things, an amendment to the Israel Antitrust Law in connection with directives to sell an asset to a monopoly and concentrated groups, and imposing restrictions on granting export licenses, all in the interest of competitiveness considerations, it should be noted that in July 2012, subsequent to the reporting date, the first reading of the government Bill was approved by the Israeli Parliament. Ari Bronshtein CEO Yaron Elad CFO August 12, 2012, Tel Aviv, Israel 8 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 1. Board of Directors' Analysis of the Company's Business 1.1. Company Description 1.1.1. General Elron Electronic Industries Ltd. ("Elron", the "Company") is an operational holding company focused on building technology companies. Elron's group of companies includes companies at various stages of development that are engaged in a variety of technology fields, such as developing medical devices and others. Elron's principal shareholder is Discount Investment Corporation Ltd. ("DIC") (which holds 50.46% of the Company's issued share capital), a company controlled by IDB Development Corporation Ltd. ("IDB"). Elron operates through consolidated companies (companies controlled by Elron and whose financial statements are consolidated with Elron's financial statements), associates (companies over which Elron has significant influence and which are included in its financial statements using the equity method), and other companies over which the Company does not have significant influence (included in the financial statements based on fair value) (the "Group Companies"). For details on the accounting method applied to the Group Companies in Elron's financial statements, Elron's holding percentage in the Group Companies, and their carrying value, see the annex to the Company's interim consolidated financial statements as of June 30, 2012 (the "Financial Statements"). The Financial Statements were prepared in accordance with International Financial Reporting Standards ("IFRS"). 1.1.2. Main goal Elron's main goal is to build value for its shareholders by supporting, directing, and enhancing its holdings in companies in order to effect exit transactions (whether through their sale or through the issuance of their shares), while simultaneously seeking new investment opportunities in technology companies. 1.1.3. Strategy In order to achieve this goal, Elron operates according to the following business strategy: · Investing in Israeli or Israeli related technology companies. · Identifying and exploiting investment opportunities with significant exit potential. · Focusing on investments over which Elron can exert influence and be involved in their management. · Actively enhancing the Group Companies' value by providing guidance and hands-on assistance to their management. · Exploiting opportunities to exit Group Companies. 1.1.4. RDC As part of its business strategy, Elron examines a broad range of cooperation and investment proposals, including through RDC – Rafael Development Corporation Ltd. ("RDC"), an Elron subsidiary. RDC has first rights to commercially exploit military technologies developed by Rafael – Advanced Defense Systems Ltd. ("Rafael"). RDC seeks to identify technology projects and invest in companies that will either commercialize Rafael's military technologies or which will benefit from Rafael's technology, know-how and expertise. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 1.1.5. Group companies Elron's main Group Companies and its holding percentage in them as of the date of filing this report are as follows: · RDC (50.1%) - See description in section 1.1.4 above. · Given Imaging Ltd. (22% directly, and 9% by RDC) ("Given Imaging") - Given Imaging develops, manufactures, and markets diagnostic products for visualizing and detecting disorders of the gastrointestinal tract, among them the PillCam capsule, an ingestible capsule used to visualize the gastrointestinal tract through a miniaturized video camera contained in it. Given Imaging's shares are listed on the Nasdaq and the Tel Aviv Stock Exchange. · Pocared Diagnostics Ltd. (41%) ("Pocared") - Pocared is developing a real-time and automated system for infectious diseases diagnosis using optical technology, intended for use by major microbiological laboratories and hospitals. The system is designed to reduce the average diagnostic time and significantly increase output in comparison with current diagnostic practice. · BrainsGate Ltd. (30%) ("BrainsGate") - BrainsGate is developing a system for treating ischemic stroke. The system operates by electrically stimulating a nerve center located behind the nasal cavity using a miniature implantable electrode, in order to increase blood flow to the brain. The system is intended to significantly lengthen the approved stroke treatment window to 24 hours post-symptom onset, and to provide a more effective treatment than is currently available. Additional Elron Group Companies and its holding percentage in them as of the date of filing this report are as follows: · Kyma Medical Technologies Ltd. (70% by RDC) ("Kyma") - Kyma is developing a remote patient monitoring system for chronic heart failure patients, in order to enable early treatment of pulmonary edema and reduce the need for unnecessary hospitalizations. · NuLens Ltd. (35%) ("NuLens") - NuLens is developing an intraocular accommodating lens designed to restore vision at varying distances, similar to the natural actions of the eye. NuLens is engaged in the development of several versions of the lens for different types of patients, including a lens for cataract patients, a lens for age-related macular degeneration (AMD) patients, and a lens for people with presbyopia (age related loss of the ability to focus on objects). · Notal Vision Inc. (21%) ("Notal Vision") - Notal Vision provides a system and services for remote monitoring of AMD patients at risk of vision loss, for the early detection of critical visual changes. · SmartWave Medical Ltd. (100% by RDC) ("SmartWave") - SmartWave is developing a fully automatic implantable atrial defibrillator (IAD) that detects and terminates atrial fibrillation episodes (a type of irregular heartbeat) with minimal patient discomfort. · CartiHeal (2009) Ltd. (23%) ("CartiHeal") - CartiHeal is developing implants for repairing cartilage and osteochondral defects in loadbearing joints, such as the knee and ankle. The implant's unique structure, comprising a coral scaffold with biological modifications, causes the implant to biodegrade, and promotes the regeneration of native cartilage in its place. CartiHeal's first product is indicated for treatment of cartilage defects in the knee. · Navitrio Ltd. (80%) ("Navitrio") - Navitrio is a digital investment venture, established in order to incubate projects and to invest in companies based on technologies in the fields of electronic commerce, mobile applications, cloud computing applications, social networks, medical and pharmaceutical digital applications and other related fields. As of the date of filing this report Navitrio holds approximately 43% of Cloudyn Software Ltd. ("Cloudyn"), which is developing technological solutions for the optimization of resources and costs related to the cloud environment. · Jordan Valley Semiconductors Ltd. (19%) ("Jordan Valley") - Jordan Valley provides metrology solutions for manufacturing process control in the microelectronics industry. 2 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 1.1.6. Factors affecting the results of operations and capital resources As a holding company, Elron's operating results mainly derive from: · its share in the net losses of Group Companies; · gains or losses from exit transactions or changes in holdings, and revaluation of investments recorded based on fair value; · its corporate activities. Elron's capital resources in any given period are primarily affected by: · the extent of its investments; · proceeds from exit transactions; · available credit lines or loans; · dividends distributed to shareholders or received from Group Companies. Most of the Group Companies are technology companies which have not yet generated significant revenues, if at all, and which invest considerable resources in development and record losses. As a result, Elron has recorded and is expected to continue to record losses in respect of their ongoing operations, based on the accounting method applied to them in the Financial Statements. The technology field in which the Group Companies operate are characterized by a high degree of risk. The Group Companies' success is dependent, among other things, upon: their intellectual property and ability to protect it; their ability to raise financing; their ability to successfully complete their products' development and receive regulatory clearance to market them, including through clinical trials; their ability to make the transition from development to manufacturing stages; their ability to market their products on a significant commercial scale; their ability to develop additional products; and their ability to successfully compete in the markets in which they operate. Elron's ability to effect exit transactions at significant values is affected, among other things, by economic conditions, market conditions in the hi-tech industry, the status of the venture capital industry, the status of the capital markets, various contractual and regulatory restrictions, and is also dependent on management's ability to successfully lead exit transactions. In addition, Elron's and the Group Companies' ability to obtain external financing is affected by economic conditions, the status of the capital markets, and the status of the venture capital industry. For details on the effect of the global economic status on Elron and the Group Companies see section 2.2 below. 1.2. Description of Operations in the First Half of 2012 and Subsequently 1.2.1. Investments · In the first half of 2012, Elron and RDC invested approximately $6.8 million in the Group Companies. For further details on Elron's and RDC's investments see section 1.4 below. · New investment in CartiHeal - In July 2012, subsequent to the reporting date, Elron completed an initial investment of $2.5 million in CartiHeal, as part of a financing round led by U.M. Accelmed Medical Partners and Access Medical Ventures LLC. Following the investment, Elron holds approximately 23% of CartiHeal's issued share capital. Under the investment agreement, Elron and the other CartiHeal shareholders which participated in the financing round invested $5 million in CartiHeal, and were granted options to invest an additional $5 million (which include the options granted to Elron to invest an additional $2.5 million). (For further details see Note 3.K to the Financial Statements). 3 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 1.2.2. Developments in the Company and Group Companies · Food and Drug Administration ("FDA") approval of BrainsGate's trial protocol - In July 2012, subsequent to the reporting date, BrainsGate received FDA approval of its clinical trial protocol. As mentioned in Item 4B of the Company's Annual Report for 2011 filed on Form 20-F with the Securities and Exchange Commission, since June 2011, BrainsGate has been enrolling patients for its clinical trial in medical centers outside the United States, and had been conducting negotiations with the FDA in order to receive its agreement to the trial protocol and in order to begin patient enrollment in the United States. The said approval will allow BrainsGate to enroll patients for the clinical trial in the Unites States as well. To date, BrainsGate has enrolled 180 patients in 57 medical centers outside the United States. BrainsGate estimates that the clinical trial will be completed during the fourth quarter of 2013, with the completion of the trial on approximately 450 patients. BrainsGate's estimates regarding the completion of the trial are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on BrainsGate's estimations of its development and business potential, BrainsGate's intentions and strategy, and information existing in BrainsGate on the date of filing this report. These estimates, in whole or in part, may not materialize, or may materialize in a manner materially different than expected, due to goals not being met, a lack of success in recruiting the large number of candidates necessary to complete the trial, trial results, inability to realize technologies, modifications in technologies, business plan, goals and/or strategy, or if any of the risks associated with the course of the trial and its results occurs. · Update on Pocared's FDA trial - Further to Item 4B of the Company's Annual Report for 2011 filed on Form 20-F with the Securities and Exchange Commission, as part of the process of forming a solution for the sample processing procedure, Pocared currently estimates that it will begin sample collection in the first half of 2013. As a consequence, Pocared estimates that the trial will be completed during 2013, and not in the second half of 2012 as previously reported. Pocared's estimates regarding the sample collection and the completion of the trial are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on Pocared's estimations of its development and business potential, Pocared's intentions and strategy, and information existing in Pocared on the date of filing this report. These estimates, in all or in part, may not materialize, or may materialize in a manner materially different than expected, due to goals not being met, trial results, inability to realize technologies, modifications in technologies, business plan, goals and/or strategy, or if any of the risk factors associated with the course of the trial and its results take place. · Starling Advanced Communications Ltd. (46% directly, and 54% by RDC) ("Starling") merger completed - In May 2012, the merger between Starling and a wholly-owned Elron and RDC subsidiary was completed, whereby all publicly-owned Starling shares were purchased by Elron and RDC for a cash consideration. Following the merger's completion, Starling's shares were delisted from trading and it became a private company wholly owned by Elron and RDC. (For further details, see Note 3.A to the Financial Statements.) · Update on Given Imaging's Clinical Trials - In August 2012, subsequent to the reporting date, Given Imaging reported that it completed its 885-patient PillCam COLON 2 clinical trial in support of a submission to the FDA for approval to market the PillCam COLON 2 in the United States. In Given Imaging's view, its analysis of data from the PillCam COLON 2 clinical trial supports an FDA submission to market the PillCam COLON 2 for visualization of the colon in patients who are unable to undergo colonoscopy or in cases of incomplete colonoscopies, rather than for general screening. Given Imaging plans to file the said submission during the fourth quarter of 2012. There is no assurance as to the timing or content of the expected submission. In addition, Given Imaging reported that it has completed its 72-patient PillCam COLON 2 trial in support of a submission to the Japanese regulatory authority ("PMDA") for approval to market the PillCam COLON 2 in Japan. The purpose of the trial was to evaluate the use of the PillCam COLON 2 for visualization of the gastrointestinal mucosa for diagnosis of colonic pathologies. Based on a preliminary review of the trial data, Given Imaging believes that the results support submission for the said use. Given Imaging plans to submit the trial results to PMDA during the fourth quarter of 2012. Given Imaging estimates that the potential market for the use of the PillCam COLON 2 described above to be approximately $1.7 billion, one-third of which are in the U.S. and one-third in Japan. 4 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 Given Imaging's abovementioned estimates and plans are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on Given Imaging's estimates of the development potential and business potential of the PillCam COLON 2, Given Imaging's intentions and strategy, and information existing in Given Imaging on the date of filing this report. These estimates, in all or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors which may affect this are the final summary of the results of the trials, failure to obtain regulatory approvals, inability to realize technologies and modifications in technologies, business plan, goals and/or strategy. · Legal proceedings - See Note 4 to the Financial Statements. 1.2.3. Exit transactions · Additional consideration for sale of Medingo Ltd. (8% directly and 84% by RDC prior to its sale) ("Medingo") - In May 2012, the parties to the sale agreement of Medingo to F. Hoffmann-La Roche ("Roche") which was completed in May 2010, signed a supplement to the sale agreement, according to which, as final consideration in lieu of the selling shareholders' right to receive contingent consideration in the aggregate amount of up to $40 million conditional upon Medingo achieving certain operational milestones (the "Contingent Consideration"), Roche will pay the selling shareholders an aggregate lump sum of $19 million (the "Immediate Consideration"). In May 2012, the Immediate Consideration was paid to the selling shareholders, of which Elron and RDC received approximately $1.4 million and approximately $14.1 million, respectively, and Elron recorded a net gain of approximately $8.5 million in the second quarter of 2012. In addition, in May 2012 the entire $27 million deposit held in escrow in connection with the Medingo sale (mainly in order to secure possible indemnification obligations) was released to the selling shareholders, of which Elron and RDC received approximately $2.7 million and approximately $19.9 million, respectively. In the supplement to the sale agreement, it is stated that Roche informed Elron that Medingo is not expected to achieve the first of the said operational milestones, whose achievement would have entitled the selling shareholders to $15 million out of the Contingent Consideration. (For further details, see Note 3.G to the Financial Statements). · Aqwise – Wise Water Technologies Ltd. (20%) ("Aqwise") investment and sale of shares - In July 2012, subsequent to the reporting date, a transaction between Aqwise, its shareholders, and a third party was completed, whereby $4.5 million was invested in Aqwise, and in addition the third party acquired a portion of Aqwise's other shareholders' shares, including Elron. Upon completion of the transaction, Aqwise repaid its shareholders' loan (of which Elron's share was approximately $0.4 million), and Elron received approximately $1.5 million for the sale of a portion of its holding in Aqwise to the third party. Following completion of the transaction, Elron's holding in Aqwise's issued share capital decreased from approximately 34% to approximately 19.8%, and Elron is expected to record a net gain of approximately $4.0 million in the third quarter of 2012. (For further details, see Note 3.F to the Financial Statements). · Negotiations for the sale of Jordan Valley - In May 2012, the Company announced, further to publications in the media,that negotiations are being conducted for the sale of Jordan Valleyin consideration for cash and shares. The Company noted in its announcement that the amount of the consideration indicated in the said publications is incorrect. Up until now, no agreements have been reached and there is no assurance that a binding agreement will be signed between the parties. 5 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 1.2.4. Financing and Dividends · Dividend distribution by Elron - In July 2012, subsequent to the reporting date, Elron distributed a cash dividend to its shareholders in the amount of $15 million (approximately $0.51 per share). · Credit line drawdown - In April 2012, Elron drew down a $5 million loan from the credit line made available to it by Silicon Valley Bank in the aggregate amount of $30 million. The credit line was obtained in order to diversify and ensure additional sources of financing towards continued investing in Group Companies and in new companies and to finance Elron's ongoing operations. In accordance with the credit line's terms, upon its utilization the Company placed a pledge on 1,130,000 Given Imaging shares directly held by it, then representing approximately 3.7% of Given Imaging's issued share capital, in favor of the bank. For additional details, see section 1.4 below. · Dividend distribution and loan repayment by RDC - In June 2012, RDC distributed a cash dividend to its shareholders in the amount of approximately $17.8 million. Elron's share in the dividend amounted to approximately $8.9 million and the balance was distributed to Rafael. In addition, in June 2012 RDC's entire debt to its shareholders (Elron and Rafael) was prepaid. Elron's share in the principal and interest amounted to approximately $3.3 million, comparable to Rafael's share. · As of the date of filing this report, Elron's non-consolidated cash and cash equivalents amounted to approximately $30 million. At this date Elron has a $5 million debt balance, and RDC has no debt. 1.2.5. Early adoption of International Financial Reporting Standard 9 (2009) ("IFRS 9") · In December 2011, the Company's board of directors resolved to early adopt the first phase of IFRS 9 (the "Early Adoption"). The Early Adoption applies to the Company's financial statements for the period commencing January 1, 2012 and subsequently. The Company resolved to designate its investment in Enablence Technologies Inc. ("Enablence") shares and other immaterial investments as permitted pursuant to the provisions of IFRS 9, such that changes in the fair value of these investments will be presented in other comprehensive income. In addition, it was resolved to designate investments in certain financial instruments as permitted pursuant to the provisions of IFRS 9, such that changes in these instruments' fair value will be presented in profit or loss. The Company restated its financial statements as of June 30, 2011 and December 31, 2011, for the six and three month periods ended June 30, 2011 and for the year ended December 31, 2011, in order to retroactively reflect the effect of the Early Adoption of IFRS 9, as if it had always been applied. For further details on the Early Adoption's impact on the Financial Statements, see Note 2.B to the Financial Statements. 6 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 1.3. Results of Operations 1.3.1. Elron's main operating results For the six months ended June 30, 2012 For the six months ended June 30, 2011* For the three months ended June 30, 2012 For the three months ended June 30, 2011* For the year ended December 31, 2011* unaudited audited $ thousands Net income (loss) attributable to Elron's shareholders ) Net income (loss) per share attributable to Elron's shareholders (in $) As previously mentioned, the net income and loss attributable to Elron's shareholders mainly comprises of: I) Elron's share in the losses of Group Companies, II) Gains and losses from exit transactions, revaluation of investments, and changes in holdings, III) Corporate operating expenses:** For the six months ended June 30, 2012 For the six months ended June 30, 2011* For the three months ended June 30, 2012 For the three months ended June 30, 2011* For the year ended December 31, 2011* $ thousands Losses in respect of Group Companies: Elron's share in net losses of Group Companies ) Excess cost amortization ) Impairment of investments in Group Companies and financial assets ) Total ) Gain from exit transactions, changes in holdings, and revaluation of investments (net of tax) Corporate operating expenses ) * Retroactive adjustment, see section 1.2.5 above. ** The results summarized in the table are presented net of non-controlling interest. I) Losses in respect of Group Companies Elron's share in the net losses of Group Companies: As previously mentioned, most of the Group Companies are technology companies which have not yet generated significant revenues, if at all, and which invest considerable resources in research and development and in marketing activities. According to accounting principles, these companies' investments in the development of their products are recorded as they occur in their statement of profit and loss as an increase in R&D expenses (insofar as these expenses are not capitalized as intangible assets as is permitted according to accounting principles only if technological feasibility has been established). Therefore, as the Group Companies increase their investments in order to develop their products and advance their business, they cause Elron to record greater losses in respect of its share in their losses. 7 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 The loss Elron recorded in the second quarter and first half of 2012 in respect of its share in the net losses of Group Companies (net of non-controlling interest) resulted mainly from the losses of Navitrio, NuLens, Kyma, BrainsGate and Pocared. The loss Elron recorded in the second quarter of 2011 in respect of its share in the net losses of Group Companies (net of non-controlling interest) resulted mainly from the losses of Starling, Safend Ltd. ("Safend", sold in September 2011), NuLens and Pocared, and in the first half of 2011 also resulted from the losses of Kyma. The decrease in the loss Elron recorded in respect of its share in the net losses of Group Companies in the second quarter and first half of 2012 compared with the second quarter and first half of 2011 resulted from the significant decrease in Starling's losses, primarily due to the sale of its business and the decision of Starling's board of directors to cease its operations during 2011. (For further details see Note 3.A to the Financial Statements). Excess cost amortization: The Company records amortization expenses in respect of excess cost attributed to investments in Group Companies, which are usually generated upon investment in such companies or when the accounting method applied is changed from the equity method to consolidation. Excess cost amortization expenses in the second quarter and first half of 2012, and in the second quarter and first half of 2011, were recorded primarily in respect of excess costs attributed to the Company's holding in Given Imaging. Impairment charges of investments in Group Companies and financial assets: At each reporting date the Company examines whether there is any evidence that would indicate that its investment in Group Companies and financial assets is impaired. In the second quarter of 2012, an impairment charge was recorded in respect of the Company's holding in Wave Systems Corp. ("Wave") shares traded on the Nasdaq, due to a decrease in their share price. (Subsequent to the reporting date, the entire holding in Wave shares was sold, except for those shares deposited in escrow for a period of 12-18 months with their receipt in the sale of Safend in September 2011). In the second quarter and first half of 2011, an impairment charge was recorded in respect of the investment in B.P.T. Bio Pure Technology Ltd. ("BPT") following a decrease in its fair value. (In the third quarter of 2011 BPT's board of directors decided to cease its operations). II) Gain (Loss) from exit transactions, changes in holdings, and revaluation of investments Gains and losses from exit transactions, changes in holdings, and revaluation of investments recorded at fair value in the second quarter and first half of 2012 resulted mainly from: · An approximately $8,500 thousand gain (net of non-controlling interest) recorded in the second quarter as a result of the additional consideration received for the sale of Medingo completed in 2010 (see section 1.2.3 above); · An approximately $1,000 thousand gain recorded in the second quarter due to an increase in Jordan Valley's fair value; · An approximately $208 and $715 thousand loss (net of non-controlling interest) recorded in the second quarter and first half, respectively, from a decrease in the Company's holding in Given Imaging as a result of options granted to Given Imaging employees having been exercised or having expired. 8 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 Gains from exit transactions, changes in holdings, and revaluation of investments recorded in the second quarter and first half of 2011 resulted mainly from: · An approximately $1,800 thousand gain recorded in the second quarter due to an increase in Jordan Valley's fair value; · An approximately $128 thousand gain recorded in the second quarter in respect of the sale of the Company's holding in Elbit Vision Systems Ltd. ("EVS") shares; · An approximately $810 and $1,596 thousand gain (net of non-controlling interest) recorded in the second quarter and first half, respectively, from a decrease in the Company's holding in Given Imaging as a result of options granted to Given Imaging employees having been exercised or having expired; · An approximately $415 thousand gain recorded in the first quarter from the sale of GigOptix, Inc. ("GigOptix") shares. (The remaining holding in GigOptix shares was sold in the first half of 2012 – see section 1.4 below); · An approximately $407 thousand gain recorded in the first quarter from the initial consolidation of Kyma. III) Corporate operating expenses Corporate operating expenses include general and administrative expenses. There was no significant change in corporate operating expenses in the second quarter and first half of 2012 as compared with the second quarter and first half of 2011. 9 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 1.3.2. Consolidated statements of profit and loss For the six months ended June 30, 2012 For the six months ended June 30, 2011* For the threemonths ended June 30, 2012 For the three months ended June 30, 2011* For the year ended December 31, 2011* unaudited unaudited audited $ thousands Income from sales - - Gain from disposal and revaluation of group companies, and changes in holdings, net Financial income Total income Cost of sales - - Research and development expenses, net Selling and marketing expenses General and administrative expenses Equity in losses of associates, net Amortization of intangible assets - - 86 Financial expenses Other expenses, net Total costs and expenses Income (Loss) before taxes on income ) ) ) Taxes on income (Tax benefit) ) - ) - Net income (loss) Net income (loss) attributable to the Company's shareholders ) Net income (loss) attributable to non-controlling interest ) ) ) Basic net income (loss) per share attributable to the Company's shareholders (in $) Diluted net income (loss) per share attributable to the Company's shareholders (in $) *Retroactive adjustment, see section 1.2.5 above. 1.3.3. Analysis of the consolidated statements of profit and loss Income from sales No income from sales was recorded in the second quarter and first half of 2012. Income from sales in the second quarter and first half of 2011 amounted to $3,868 and $8,263 thousand, respectively, and mainly included income from sales of Wavion Inc. ("Wavion"), which was sold in November 2011. 10 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 Gain (Loss) from disposal and revaluation of Group Companies and changes in holdings, net In the second quarter and first half of 2012, gains from disposal and revaluation of Group Companies and changes in holdings, net, amounted to $16,595 and $16,082 thousand, respectively, and mainly resulted from: a $15,558 thousand gain in the second quarter from the additional consideration received from the sale of Medingo completed in 2010 (see section 1.2.3 above); a $1,000 thousand gain in the second quarter from an increase in Jordan Valley's fair value which was included in the statement of income following the early adoption of the provisions of IFRS 9; and a $188 and $701 thousand loss in the second quarter and first half of 2012, respectively, from a decrease in the Company's holding in Given Imaging as a result of options granted to Given Imaging employees having been exercised or having expired. In the second quarter and first half of 2011, gains from disposal and revaluation of Group Companies and changes in holdings, net, amounted to $2,837 and $4,211 thousand, respectively, and resulted from: a $1,800 thousand gain in the second quarter from an increase in Jordan Valley's fair value which was included in the statement of income following the early adoption of the provisions of IFRS 9; a $1,037 and $2,004 thousand gain in the second quarter and first half of 2011, respectively, from a decrease in the Company's holding in Given Imaging as a result of options granted to Given Imaging employees having been exercised or having expired; and a $407 thousand gain in the first quarter from the initial consolidation of Kyma. Financial income Financial income in the second quarter and first half of 2012 amounted to $364 and $917 thousand, respectively, and resulted mainly from interest income on bank deposits, and from a change in the fair value of the Company's holding in GigOptix shares which was included in the statement of income following the early adoption of the provisions of IFRS 9. Financial income in the second quarter and first half of 2011 amounted to $890 and $1,744 thousand, respectively, and resulted mainly from interest income on bank deposits, and from translation differences accumulated on loans Elron and RDC granted to Starling. Cost of sales Following the sale of Wavion in November 2011, the Company and its consolidated companies have no sales of products or services. Cost of sales in the second quarter and first half of 2011 amounted to $1,538 and $2,695 thousand, respectively, and consisted primarily of expenses related to salaries and materials associated with the sale of Wavion's products. Operating expenses Operating expenses in the second quarter and first half of 2012 amounted to $4,085 and $7,526 thousand, respectively, compared with $8,448 and $17,024 thousand, respectively, in the second quarter and first half of 2011, and comprised mainly of research and development expenses, net, selling and marketing expenses, and general and administrative expenses of Elron's, RDC's, and consolidated companies' corporate operations (excluding amortization of intangible assets in 2011 which also constitutes part of operating expenses under IFRS but is presented separately). The following table summarizes the operating expenses of the Company and its consolidated companies: For the six months ended June 30, 2012 For the six months ended June 30, 2011 For the three months ended June 30, 2012 For the three months ended June 30, 2011 unaudited unaudited $ thousands Corporate RDC Wavion (1) - - Kyma Starling Navitrio (2) - - SmartWave - - Other (3) (1) Sold in November 2011. (2) Includes Cloudyn. (3) Sync-Rx Ltd. ("Sync-Rx", an RDC subsidiary) and ActySafe Ltd. (an RDC subsidiarywhich ceased its operations). 11 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 RDC: The decrease in RDC's operating expenses in the first half of 2012 compared with the first half of 2011 resulted mainly from spinning off SmartWave's activities at the end of 2011 into an independent company, and from a decrease in RDC's general and administrative expenses due to a decrease in the number of its employees. Kyma: The increase in Kyma's operating expenses in the second quarter and first half of 2012 compared with the second quarter and first half of 2011 resulted mainly from an increase in its research and development expenses due to an acceleration in pre-clinical and clinical trials of its patch product (which are currently intended to support receipt of CE certification by the end of 2012) and development of its implantable product in preparation for commencement of pre-clinical trials. Starling: The decrease in Starling's operating expenses in the second quarter and first half of 2012 compared with the second quarter and first half of 2011 resulted mainly from the sale of Starling's business and the decision of Starling's board of directors to cease its operations during 2011. Navitrio: Navitrio's operating expenses mainly include Navitrio's and Cloudyn's research and development expenses, resulting from acceleration of Navitrio's CEMMERCE project, from the continued development of Cloudyn's product, and from expenses incurred with its launch. SmartWave: SmartWave's operating expenses mainly include research and development expenses incurred in conducting pre-clinical trials and in preparation for clinical trials, which are expected to commence by the end of 2012. Equity in losses of associates, net Elron's share in the net losses of its associates resulted from its holdings in certain investments that are accounted for under the equity method. Elron's share in the net losses of its associates in the second quarter and first half of 2012 amounted to $1,807 and $4,991 thousand, respectively, compared with $3,133 and $5,546 thousand, respectively, in the second quarter and first half of 2011. The decrease in Elron's share in the net losses of its associates in the second quarter and first half of 2012 compared with the second quarter and first half of 2011 resulted mainly from an increase in Given Imaging's income, and from the disposal of Safend, which generated losses in the second quarter and first half of 2011. This decrease was partially offset by an increase in Pocared's losses. In addition, see "Analysis of the results of operations of main associates" below. As most of the Group Companies have not yet generated significant revenues, if at all, and invest considerable resources in research and development and in marketing activities, Elron expects to continue to record losses in respect of these companies' ongoing operations in accordance with the accounting method applied to them in Elron's financial statements. 12 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 Amortization of intangible assets No amortization of intangible assets was recorded in the second quarter and first half of 2012. Amortization of intangible assets in the second quarter and first half of 2011 amounted to $86 and $171 thousand, respectively, and resulted from the amortization of intangible assets attributed to technology resulting from the initial consolidation of Wavion in 2008. (As previously mentioned, Wavion was sold in November 2011). Financial expenses Financial expenses in the second quarter and first half of 2012 amounted to $1,303 and $1,834 thousand, respectively, and resulted mainly from a change in the fair value of the Company's holding in Wave shares, which was included in the statement of income following the early adoption of the provisions of IFRS 9. (Subsequent to the reporting date, the entire holding in Wave shares was sold, except for shares deposited in escrow for a 12-18 month period with their receipt in the sale of Safend in September 2011). Financial expenses in the second quarter and first half of 2011 amounted to $624 and $1,202 thousand, respectively, and resulted mainly from an increase in the market value of Starling's debentures. (Starling's debentures were fully prepaid in November 2011). Other expenses, net Other expenses, net, in the second quarter and first half of 2012 amounted to $500 thousand and resulted from a provision for contingent liabilities. Other expenses, net, in the second quarter and first half of 2011 amounted to $1,505 and $1,141 thousand, respectively, and resulted mainly from: an approximately $415 thousand impairment charge in the second quarter in respect of the Company's holding in BPT due to a decrease in its fair value (it should be noted that in the third quarter of 2011 BPT's board of directors decided to cease its operations); and expenses amounting to approximately $860 thousand in the first quarter resulting from an inventory write-down recognized by Starling (it should be noted that during 2011 Starling's business was sold and its board of directors decided to cease its operations). Expenses were offset by other income, net, which resulted mainly from: an approximately $400 thousand gain in the first quarter from the sale of a portion of Elron's holding in GigOptix shares received in the sale of ChipX Inc. in 2009 (the remaining holding in GigOpxtix shares was sold in the first half of 2012 – see section 1.4 below); and an approximately $128 thousand gain in the second quarter from the sale of the Company's holding in EVS shares. It should be noted that the early adoption of IFRS 9 did not affect the accounting treatment of these financial assets as the events described (BPT's operations being ceased, the sale of GigOptix shares, and the sale of EVS shares) took place prior to the initial application of the standard. Taxes on income (Tax Benefit) A $161 thousand tax benefit was recognized in the second quarter and first half of 2012. No taxes on income or tax benefit were recorded during the second quarter and first half of 2011. 13 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 1.3.4. Analysis of the results of operations of main associates Given Imaging Given Imaging reported the following operating results (according to IFRS): For the six months ended June 30, 2012 For the six months ended June 30, 2011 Increase (Decrease) For the three months ended June 30, 2012 For the three months ended June 30, 2011 Increase (Decrease) unaudited unaudited $ thousands % $ thousands % Sales ) Operating income ) Net income attributable to shareholders The increase in Given Imaging's sales in the first half of 2012 compared with the first half of 2011 resulted from an increase in the sales of its functional diagnostic products. The decrease in sales in the second quarter of 2012 compared with the second quarter of 2011 resulted from a decrease in sales in the APAC region, and a devaluation of the Euro. This decrease was almost completely offset by an increase in the sales of functional diagnostic products. The decrease in operating income in the first half of 2012 compared with the first half of 2011 resulted mainly from an increase in clinical trials expenses (primarily trials associated with regulatory clearances in the U.S. and Japan) and from an increase in selling and marketing expenses, while the increase in operating income in the second quarter of 2012 compared with the second quarter of 2011 resulted mainly from a decrease in tax provisions in these periods. Pocared Pocared reported the following operating results (according to U.S. GAAP): Pocared's net loss in the second quarter and first half of 2012 amounted to $1,832 and $3,142 thousand, respectively, compared with a $1,126 and $2,113 thousand loss, respectively, in the second quarter and first half of 2011. Pocared is in the development stage and has not yet commenced sales. Pocared's loss mainly results from research and development expenses. The increase in loss mainly resulted from expenses resulting from the process of improving the sample processing procedure by the system it is developing. BrainsGate BrainsGate reported the following operating results (according to U.S. GAAP): BrainsGate's net loss in the second quarter and first half of 2012 amounted to $1,715 and $3,210 thousand, respectively, compared with a $1,919 and $3,220 thousand loss, respectively, in the second quarter and first half of 2011. BrainsGate is in the development stage and has not yet commenced sales. BrainsGate's loss mainly results from research and development expenses. The decrease in loss in the second quarter, compared with the second quarter of 2011, mainly resulted from expenses resulting from the commencement of clinical trials in June 2011. 14 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 1.4. Financial Position, Liquidity and Capital Resources Financial position June 30, December 31, 2011* unaudited audited $ thousands Total assets in the consolidated statement of financial position Investments in associates and financial assets measured at fair value (including assets held for sale) Other long-term receivables Current assets (excluding assets classified as held for sale) Intangible assets, net Current liabilities Long-term liabilities Total liabilities Equity including non-controlling interest *Retroactive adjustment, see section 1.2.5 above. Shareholders' equity attributable to Elron's shareholders at June 30, 2012 was $153,942 thousand, representing approximately 76% of the total assets in the statement of financial position, compared with $173,609 thousand at December 31, 2011, representing approximately 83% of total assets in the statement of financial position. The decrease in shareholders' equity resulted mainly from the dividend declared by the Company during June 2012 (for details on the dividend distribution, see below) and from the net loss attributable to shareholders in the amount of $3,098 thousand in the first half of 2012. Consolidated working capital at June 30, 2012 amounted to $46,009 thousand (excluding available for sale financial assets presented as assets held for sale), compared with $60,501 thousand at December 31, 2011. The decrease in working capital resulted from an increase in accounts payable due to the dividend declaration during the reporting period, which was paid subsequent to the reporting date (for details on the dividend distribution, see below). 15 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 Elron's and RDC's primary cash flows (non-consolidated) (1) For the six months ended June 30, 2012 For the six months ended June 30, 2011 For the three months ended June 30, 2012 For the three months ended June 30, 2011 unaudited unaudited $ thousands Investments in Elron's and RDC's group companies (2) Proceeds from disposal of Elron's and RDC's non-current investments Raising of Elron's debt - - Raising of RDC's debt (3) - - Repayment of RDC's loans (3) ) - ) - Dividend distributed by RDC (3) ) - ) - (1) The amounts presented include RDC's cash flows in full (100%) in addition to Elron's cash flows. (2) Excluding Elron's investment in RDC, and consideration transferred from RDC following the transfer of the investment in Kyma to RDC in March 2011. (3) Includes Rafael's share only in the loans granted/repaid and in the dividend distributed. Cash balance Consolidated cash and cash equivalents at June 30, 2012 amounted to $62,961 thousand, compared with $40,062 thousand at December 31, 2011. Elron's and RDC's non-consolidated cash and cash equivalents at June 30, 2012 amounted to $48,274 and $9,389 thousand, respectively, compared with $31,096 and $1,909 thousand, respectively, at December 31, 2011. Uses of cash The main uses of cash in the second quarter and first half of 2012 were investments and loans to Group Companies in the amount of $1,500 and $5,341 thousand, respectively, by Elron, and $1,000 and $1,500 thousand, respectively, by RDC. Also, cash was used to pay corporate and RDC's operating expenses, as detailed above in section 1.3.3. In addition, RDC's cash was used to prepay its entire debt to its shareholders in the amount of $6,500 thousand, of which Elron's share amounted to $3,250 thousand (approximately $3,300 thousand including interest), and to distribute a cash dividend to its shareholders in the amount of approximately $17,800 thousand, of which Elron's share amounted to approximately $8,900 thousand. The main uses of cash in the second quarter and first half of 2011 were investments and loans to Group Companies in the amount of $9,361 and $17,624 thousand, respectively, by Elron, and $3,749 and $4,552 thousand, respectively by RDC. Also, cash was used to pay corporate and RDC's operating expenses, as detailed above in section 1.3.3. 16 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 Elron's and RDC's investments in Group Companies during the first half of 2012 and the first half of 2011 are summarized in the following table (see also Note 3 to the Financial Statements for additional details regarding the Company's and RDC's investments in Group Companies): Elron RDC For the six months ended June 30, 2012 For the six months ended June 30, 2011 For the six months ended June 30, 2012 For the six months ended June 30, 2011 unaudited $ thousands Consolidated Companies (1) Navitrio - - Kyma (2) - - Starling (3) - - Wavion (4) - - - Associates and Other Investments BrainsGate - - - NuLens - - Notal Vision - - - Pocared - - - Whitewater Ltd. - - - Safend (5) - - - BPT (6) - Total investments (1) These investments do not affect the cash included in the Financial Statements. (2) The amounts exclude the consideration transferred from RDC following the transfer of the investment in Kyma to RDC in March 2011. (3) Its business was sold in September 2011. (4) Sold in November 2011. (5) Sold in September 2011. (6) BPT's board of directors decided to cease its operations in the third quarter of 2011. Subsequent to the reporting date and through the date of filing this report, the Company invested $2,500 thousand in CartiHeal (see section 1.2.1 above) and $2,354 thousand in BrainsGate (see Note 3.E to the Financial Statements), and RDC invested $500 thousand in Sync-Rx and $200 thousand in SmartWave. Proceeds from the disposal of non-current investments Proceeds Elron and RDC received from the disposal of non-current investments in the first half of 2012 included: proceeds Elron and RDC received in the second quarter in the amount of approximately $1,409 and $14,149 thousand, respectively, from the sale of Medingo completed in 2010 (see section 1.2.3 above); proceeds Elron and RDC received in the second quarter in the amount of approximately $2,702 and $19,908 thousand, respectively, from the release of the deposit that was held in escrow in connection with the sale of Medingo (see section 1.2.3 above); proceeds Elron received in the second quarter in the amount of $1,272 thousand from the sale of Wavion completed in November 2011; proceeds Elron received in the second quarter in the amount of $871 thousand from the sale of Wave shares; proceeds Elron received in the first half in the amount of $837 thousand from the sale of the remainder of its holding in GigOptix shares; and proceeds Elron and RDC received in the first quarter in the amount of $22 and $228 thousand, respectively, from the sale of Sela – Semiconductors Engineering Laboratories Ltd. ("SELA") which was completed in 2009. Proceeds Elron and RDC received from the disposal of non-current investments in the first half of 2011 included: proceeds Elron received in the second quarter in the amount of $261 thousand from the sale of its entire holding in EVS shares; proceeds Elron received in the first quarter in the amount of $1,301 thousand from the sale of GigOptix shares; and proceeds Elron and RDC received in the first quarter in the amount of $15 and $38 thousand, respectively, from the sale of SELA. 17 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 Raising of debt In April 2012, Elron drew down a $5 million loan from the credit line in the aggregate amount of $30 million made available to it by Silicon Valley Bank ("SVB"). The loan bears interest at the Wall Street Journal Prime Rate plus 0.75% per annum which is paid every three months. The loan shall be repaid three years after the withdrawal date, while the Company is entitled to make early repayment of the loan without any cost. In order to secure the loan, the Company placed a pledge on 1,130,000 Given Imaging shares directly held by it, then representing approximately 3.7% of Given Imaging's issued share capital, in favor of SVB. As of the date of filing this report, the ratio of the market value of the pledged shares to the loan amount complies with the credit line's terms. For additional details see Note 3.M to the Financial Statements. At June 30, 2012, Elron had a $5,000 thousand debt to banks and others. RDC had no debt at June 30, 2012. Dividends In June 2012, Elron declared a cash dividend to its shareholders in the amount of $15,000 thousand (approximately $0.51 per share). The dividend was distributed as a means for enabling the Company's shareholders to share in its profits and positive operating results. Payment of the dividend took place in July 2012, subsequent to the reporting date. As previously mentioned, in June 2012, RDC distributed a cash dividend to its shareholders in the amount of approximately $17,800 thousand. Elron's share in the dividend amounted to approximately $8,900 thousand and the balance was distributed to Rafael. Main Group Companies' cash flows (1) Cash flows from operating activities Cash balance For the six months ended June 30, 2012 For the six months ended June 30, 2011 For the three months ended June 30, 2012 For the three months ended June 30, 2011 As of June 30, As of December 31, Note in Financial Statements Unaudited Audited $ thousands BrainsGate (2) 3.E Given Imaging (2) - Pocared (2) - (1) See Item 4B – "Business Overview" of the Company's Annual Report for 2011 filed on Form 20-F with the Securities and Exchange Commission for details on the criteria for classifying a Group Company as a main company. (2) In accordance with U.S. GAAP. 2. Exposure to and Management of Market Risks The report in this section refers to Elron and its consolidated companies to the extent that the exposure to market risks is material. The Company's risk management policy is implemented only for Elron itself. Elron does not determine the risk management policy for its Group Companies, and has not taken any action in the reporting period to hedge market risks resulting from operations of its Group Companies. During the reporting period, and during the period from June 30, 2012 until the date of filing this report, no material change has taken place with respect to the market risks to which the Company is exposed, the Company's policy for managing such risks, the officer responsible for their management and the means of supervising and implementing the policy, as described in Item 5 – "Operating and Financial Review and Prospects" of the Company's Annual Report for 2011 filed on Form 20-F with the Securities and Exchange Commission. 18 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 2.1. Report on Linkage Bases Presented below is the Company's consolidated linkage balance at June 30, 2012, December 31, 2011, and June 30, 2011. The linkage balance includes balances in respect of Starling, whose operating currency (NIS) differs from that of the Company (U.S. dollars). As of June 30, 2012 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Restricted cash - 16 - - 16 Other current assets 86 Assets held for sale - - - Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - Intangible assets, net - - - Other long-term receivables - 64 - Total assets 86 Liabilities (1) Trade payables - 34 - Other account payables - Loans from banks and others - - - Royalty bearing government grants - - - Employee benefits, net - - - 5 5 Long-term taxes - - - Total liabilities - (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. 19 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 As of December 31, 2011 ($ thousands) (audited) * NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Restricted cash - 16 - - 16 Other account receivables 57 Inventories - - - 98 98 Assets held for sale - - - Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - Intangible assets, net - - - Other long-term receivables - 59 - Total assets 57 Liabilities (1) Trade payables - - Other account payables - Loans from banks and others - - - Royalty bearing government grants - - - Employee benefits, net - - - 1 1 Long-term taxes - - - Total liabilities - (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. *Retroactive adjustment, see section 1.2.5 above. 20 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 As of June 30, 2011 ($ thousands) (unaudited) * NIS (CPI linked) USD (or USD linked) Other currencies NIS (not linked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - - Restricted cash 89 - - - Trade receivables - 6 - Other account receivables - Inventories - Assets held for sale - Investments in associates - Investments in available for sale financial assets - Property, plant andequipment, net - Intangible assets, net - Other long-term receivables - Total assets 6 Liabilities (1) Trade payables - - - Other account payables 24 - Long term loans from banks and others - Convertible debentures - Royalty bearing government grants - Employee benefits, net - Long-term taxes - Other long term liabilities - 81 81 Total liabilities - (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. *Retroactive adjustment, see section 1.2.5 above. The Company and its subsidiaries did not have material derivatives positions as of June 30, 2012, December 31, 2011, and June 30, 2011. 2.2. Global Economic Status In the second quarter of 2012, indicators pointing to a slowdown in global economic activity multiplied. Most countries have been reporting a decrease in industry orders, including the U.S., China, and most European countries. In the U.S., the real estate market has been somewhat stabilizing and even expanding, while at the same time employment figures in the past months have been disappointing and the unemployment rate stabilized at 8.2% during June. This is in addition to a decline in the growth rate to 1.5% (from 1.9% in the first quarter). In Europe, the unemployment rate rose to 11.1% in June and the debt crisis remained without a long-term solution. In June, the stability of the Spanish banks was the focus of concerns and European leaders agreed to grant direct aid to this sector in the amount of €100 billion and made progress towards a consolidation of the supervision of the European banking system. Capital market instability continued into July when the major debt crisis in Spanish regions arose. In China, the decline in growth rate to 7.6% in the second quarter (compared with 8.1% in the first quarter), led to two interest reductions in the last month. Generally, there is concern over a global economic slowdown next year, in light of expected budget cuts in Europe and the U.S. (following elections). The International Monetary Fund revised its growth forecast downward for 2012 to 3.5% (from 3.6%), and for 2013 to 3.9% (from 4.1%), but it has been claimed that these estimates are overly optimistic. 21 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 In the Israeli market, economic activity in the second quarter was not uniform. There are indications of a decrease in Israeli exports, due to the global slowdown trend. According to foreign trade figures industry exports decreased by 12% in June, and by 19% in the last twelve months. On the other hand, there are indications of an increase in service exports at a rate of 5% since the beginning of the year. Other positive indicators include a moderate increase in industrial manufacturing and trade and services turnover (7.1% in March through May, at an annual rate), which constitutes a positive indicator of household consumption. Following the decrease in growth rate to 2.7% in the first quarter (at an annual rate) from 3.1% in the fourth quarter of 2011 and 3.2% in the third quarter of 2011, the Bank of Israel anticipates 2.8% growth in the second quarter of 2012. Notwithstanding, there is concern over a possible worsening in the coming quarters, due to a severe decline in global demand. Recently the Israeli government approved a set of measures whose purpose is to curb the budget deficit and improve fiscal credibility. This credibility was damaged by two alarming trends: subpar performance in income from taxes due to the slowdown of the economy, and a sharp rise in the government's commitments regarding welfare, wage agreements, and increased security expenses. The developments in the global markets and particularly in the Eurozone and in the United States, which include security and exchange rate fluctuations, as well as the domestic developments described above, have affected and may continue to affect the Company's and its Group Companies' results of operations, liquidity, value of equity, value and exit potential of assets, business (including the demand for Group Companies' products), financial covenants, ability to distribute dividends, ability to raise financing for ongoing, long-term, and R&D operations, and availability and terms of financing from financial institutions and banks. 2.3. Sensitivity Tests of Financial Instruments For details concerning sensitivity tests of sensitive financial instruments included in the Financial Statements in accordance with changes in market factors, see Appendix A below. Following are the summarized results of the sensitivity tests: As of June 30, 2012 Gain (loss) from changes in interest rates Increase Decrease Fair value 2% at absolute value 10% 5% 2% at absolute value 10% 5% Section $ thousands Sensitivity to changes in dollar interest rates ) 10 5 ) ) (5 ) 22 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 Gain (loss) from changes in other market factors Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Sensitivity to changes in the NIS-dollar exchange rate ) ) Sensitivity to changes in share prices of investments measured at fair value (including instruments presented as held for sale) ) ) As of December 31, 2011 Gain (loss) from changes in interest rates Increase Decrease Fair value 2% at absolute value 10% 5% 2% at absolute value 10% 5% Section $ thousands Sensitivity to changes in dollar interest rates ) (4 ) ) ) 7 35 17 Gain (loss) from changes in other market factors Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Sensitivity to changes in the NIS-dollar exchange rate 89 ) ) Sensitivity to changes in share prices of investments measured at fair value (including instruments presented as held for sale) ) ) As of June 30, 2011 Gain (loss) from changes in interest rates Increase Decrease Fair value 2% at absolute value 10% 5% 2% at absolute value 10% 5% Section $ thousands Sensitivity to changes in dollar interest rates ) ) ) 44 31 16 23 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 Gain (loss) from changes in other market factors Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Sensitivity to changes in the NIS-dollar exchange rate ) ) Sensitivity to changes in share prices of investments measured at fair value (including instruments presented as held for sale) ) ) Sensitivity to changes in the price of convertible debentures issued by subsidiary ) ) ) 3. Aspects of Corporate Governance 3.1. Directors On July 5, 2012, Mr. Shay Livnat announced his resignation form the Company's board of directors. To the best of the Company's knowledge, the resignation was not related to circumstances required to be brought to the knowledge of the shareholders of the Company. 3.3. Internal Enforcement Program On August 12, 2012, subsequent to the reporting date, the Company's board of directors completed the adoption of an internal enforcement program in the securities field (i.e., relating to the provisions of the Israel Securities Law, 1968, and its accompanying regulations, as well as the provisions of related laws including the provisions of the Israel Companies Law, 1999), whose purpose is to ensure and enforce the compliance of the Company, its directors, its other officers, and its employees (and also related parties, insofar as the relevant laws apply to them) (the "Employees") to legal requirements in the securities field, including through procedures the Company has adopted and/or will adopt from time to time, in this field. The program determines arrangements relating, among other things, to the way the procedures are absorbed in the Company, the existence of supervision, reporting, and monitoring mechanisms, and the determination of ways to handle and draw conclusions from failures and violations (insofar as they arise). The program was formulated based on the Company's unique characteristics as a holding company and its operating environment, among other things, by carrying out a compliance review in the securities field and by mapping its compliance with the provisions of the Israel Companies Law, 1999. Mr. Yaron Elad, Chief Financial Officer, and Mr. Paul Weinberg, Adv., Corporate Secretary, were appointed by the Company's board of directors as internal enforcement officers. The internal enforcement officers' role is to ensure (themselves or through other Company personnel) that the program is carried out efficiently and effectively, including by means of monitoring, holding training and absorption sessions, and updating the Company's management and board of directors regarding the program's implementation and unusual events. The procedures the Company has adopted and/or will adopt from time to time in the securities field constitute and will constitute an integral part of the enforcement program. These procedures include, among others, procedures relating to a public company's compliance with reporting requirements (including designated procedures for related parties and Group Companies), maintaining a culture of compliance in the Company, preventing fraud and manipulation, restricting the use of inside information, locating related party transactions, regulating the board of director's work and functions, and communicating with parties outside of the Company. The Company has also required the Group Companies and may require them from time to time to adopt procedures in various subjects whose purpose is to ensure the Company's and Employees' compliance with the provisions of the securities field. The procedures regulate activity and behavior norms as well as work processes whose purpose is to address and oversee central processes in the subjects they regulate. 24 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 The program is also subject to a periodical review of its suitability and to being updated, as necessary. The Company will continue to set and adopt additional procedures and update existing procedures, as necessary, in order to regulate additional processes, and to codify everyday practices and formulate additional procedures. 3.3. Disclosure Pertaining to the Approval Process of the Financial Statements The Company's financial statement examination committee (the "Committee") is the audit committee, the organ in charge of the oversight of the financial statements. The Company's board of directors is the organ in charge of the approval of the financial statements. For details regarding the Committee members, see Item 6 – "Directors, Senior Management and Employees" of the Company's Annual Report for 2011 filed on Form 20-F with the Securities and Exchange Commission. The Committee holds discussions and makes recommendations to the board of directors regarding the approval process of the financial statements, and delivers its recommendations to the board of directors reasonably sufficient time prior to the board of directors' meeting, and reports thereto on any deficiency or problem, if any, having arisen during the examination. The Company's independent auditor is invited to and attends the Committee's meetings, as well as the board meetings at which the financial statements are discussed and approved, at which he addresses the review performed. In addition, the internal auditor attends the Committee's meetings. The Committee examines, inter alia, through a detailed presentation by the officers and other company personnel, including the Company's CEO – Ari Bronshtein, and CFO – Yaron Elad, the following issues, and makes recommendations thereon to the board of directors: the material issues in the financial reporting, including transactions outside the ordinary course of business (if any); the material estimates and critical assessments used in the financial statements; the valuations, including their underlying assumptions and estimates, on which the financial statements data are based; the integrity and appropriate disclosure in the financial statements; the reasonableness of the data; the accounting policies adopted and any changes therein; implementation of the principle of due disclosure in the financial statements and related information; the internal controls over the financial reporting and their effectiveness; and various aspects of risk control and management, both such that are reflected in the financial statements (such as the report on financial risks), and such that affect the reliability of the financial statements. If necessary, the Committee requests comprehensive reviews on issues of particularly material impact. The approval of the financial statements involves at least three meetings: Two of the Committee, prior to the board of directors meeting, for a comprehensive, in-principle discussion of the material reporting issues and the formulation of recommendations to the board of directors, and the third – of the board of directors, for discussion and approval of the financial statements. The process of approving the Company's financial statements as of June 30, 2012, involved three meetings as follows: (1) a meeting of the Committee for consideration of the material accounting issues and the valuations performed in the preparation of the financial statements, the disclosure included in the periodical reports, and the critical estimates used in preparing the financial statements, (2) a meeting of the Committee, held prior to the board of directors meeting, for a comprehensive, in-principle discussion of the material reporting issues, the effectiveness of the internal control over the financial reporting and disclosure, and the discussion and formulation of recommendations to the board of directors regarding the approval of the financial statements, and (3) a meeting of the board of directors, for discussing and approving the financial statements and periodical reports. 25 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 To the Committee meeting held on July 29, 2012, at which the Committee discussed the material accounting issues and valuations used in the preparation of the financial statements, the disclosure included in the periodical reports, and the critical estimates used in preparing the financial statements, the following persons in addition to the Committee members were invited and attended: the independent auditors, Yaron Elad – the Company's CFO, and Niv Levy – the Company's Controller. The Company's internal auditor was invited but did not attend. To the Committee meeting held on August 8, 2012, at which the Committee discussed and finalized its recommendations to the board of directors regarding approval of the financial statements for the second quarter of 2012, the following persons in addition to the Committee members (with the exception of Arie Ovadia) were invited and attended: the independent auditors, Ari Bronshtein – the Company's CEO, Yaron Elad – the Company's CFO, Niv Levy – the Company's Controller, Doron Cohen – the Company's internal auditor, and other company personnel. During this meeting, the Committee examined, amongst other issues: the assessments and estimates used in connection with the financial statements for the second quarter of 2012, the internal controls over the financial reporting, the integrity and appropriate disclosure in the financial statements for the second quarter of 2012, the accounting policy adopted and the accounting treatment applied to material issues of the Company, the valuations, including their underlying assumptions and estimates, on which the second quarter 2012 financial statements data are based, and the critical estimates upon which the second quarter 2012 financial statements data are based, through a detailed presentation of the abovementioned matters by officers and other company personnel, including the CEO – Ari Bronshtein, and the CFO – Yaron Elad. Furthermore, the Company's independent auditor addressed the review performed. The Committee's recommendations were delivered in writing to the members of the board of directors on August 8, 2012 At the board of directors meeting held on August 12, 2012, the board of directors discussed the Committee's recommendations and approved the Company's financial statements as of June 30, 2012. The Committee's recommendations and a draft of the quarterly report were delivered in writing to the members of the board of directors two business days prior to the board of directors meeting, which period of time, the board of directors deemed to be reasonable. The following board members attended the meeting: Chairman of the board – Arie Mientkavich, Hadar Udler, Ami Erel, Gad Arbel, Avraham Asheri, Gabi Barbash, Arie Ovadia, and Ehud Rassabi. 4. Disclosure Directives Relating to Financial Reporting 4.1. Critical Accounting Estimates As of the reporting date, no material changes took place with respect to the critical accounting estimates used in preparing the Company's financial statements, as detailed in Note 2 to the consolidated financial statements as of December 31, 2011. Arie Mientkavich Chairman Ari Bronshtein CEO August 12, 2012, Tel Aviv 26 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 Appendix A to the Board of Directors Report as of June 30, 2012 Sensitivity tests of sensitive financial instruments included in the interim consolidated financial statements as of June 30, 2012, in accordance with changes in market factors The following tables describe sensitivity tests of the fair value of financial instruments held by the Company and its subsidiaries. The following comments should be considered with regards to the tables below: 1. The instruments that appear below are not necessarily presented in the financial statements at fair value. 2. Starling's operating currency (NIS) is different from that of the Company and its other subsidiaries (U.S. Dollar). Accordingly, no sensitivity tests were carried out in relation to the exchange rate in financial instruments held by Starling in 2011. It should be noted that the effect of the difference between Starling's currency and the Company's currency is reflected in the Company's shareholders' equity under capital reserves from translation differences. 3. The exchange rates according to which the sensitivity tests were carried out are the closing rates on the day of calculation. I. Sensitivity Tests of Balances as of June 30, 2012 Sensitivity test of changes in dollar interest rates Gain (loss) from changes in dollar interest rates Increase Decrease Fair value 2% Absolute value 10% 5% 2% Absolute value 10% 5% Section $ thousands Other long-term receivables ) ) ) 58 29 Loans from banks and others (including current maturities) ) 67 34 ) 10 5 ) ) (5 ) 27 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2012 Sensitivity test of changes in the dollar-NIS exchange rate Gain (loss) from changes in the dollar-NIS exchange rate Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Current Assets: Other account receivables and trade receivables 64 32 ) ) Cash and cash equivalents ) ) Non-current assets: Long-term receivables 44 4 2 (4
